                 Case 5:16-cv-02893-EJD Document 106 Filed 10/29/18 Page 1 of 5




 1   THOMAS E. FRANKOVICH (State Bar No. 074414)
     A Professional Law Corporation,
 2
     1165 Hoff Way, #203
 3
     Orland, CA 95963
     Phone (415) 389-8600
 4
     Email: tfrankovich@disabilitieslaw.com

 5
     Attorneys for Plaintiff
     BYRON CHAPMAN, an individual
 6

 7
                                          UNITED STATES DISTRICT COURT
 8                                       NORTHERN DISTRICT OF CALIFORNIA
 9
     BYRON CHAPMAN                                        )
10                                                        )   CASE NO. 5:16-cv-02893-EJD
                                                          )
11              Plaintiff,                                )   PLAINTIFF’S MEMORANDUM OF
                                                          )   POINTS AND AUTHORITY RE:
12   v.                                                   )   ACTUAL DAMAGES AND ARTICLE III
                                                          )   STANDING
13                                                        )
     MUNDO’S CAFE; NJ PROPERTIES, INC;
                                                          )
14   FERNANDO MUNDO dba MUNDO’S                           )
     CAFÉ; and ELI MUNDO dba MUNDO’S                      )
15                                                        )
     CAFE
                                                          )
16              Defendants.                               )
                                                          )
17                                                        )
                                                          )
18
     ______________________________________)
19

20
                To the court and the party(s) through their respective attorneys at law:
21
     Plaintiff has Article III Standing and shall seek Actual Damages.
22
          I.        ACTUAL DAMAGES:
23
                Plaintiff shall seek actual damages per Cal Civil Code 52 (a)
24
          II.       STANDING:
25
          (See Code of Federal Regulations 28, §36.304 regarding removal of barriers):
26
                (a) General. A public accommodation shall remove architectural barriers in existing
27
                         facilities, including communication barriers that are structural in nature, where
28

     Memrandum of Points and Authority                                                        5:16- cv-02893-EJD

     1
                 Case 5:16-cv-02893-EJD Document 106 Filed 10/29/18 Page 2 of 5




 1                       such removal is readily achievable, i.e., easily accomplishable and able to be
 2                       carried out without much difficulty or expense.
 3
               (b) Examples. Examples of steps to remove barriers include, but are not limited to, the
 4
                         following actions —
 5
                         (1) Installing ramps;
 6
                         (2) Making curb cuts in sidewalks and entrances;
 7

 8                       (3) Repositioning shelves;

 9                       (4) Rearranging tables, chairs, vending machines, display racks, and other
10                       furniture;
11
                         (5) Repositioning telephones;
12
                         (6) Adding raised markings on elevator control buttons;
13

14
                         (7) Installing flashing alarm lights;

15                       (8) Widening doors;
16                       (9) Installing offset hinges to widen doorways;
17
                         (10) Eliminating a turnstile or providing an alternative accessible path;
18
                         (11) Installing accessible door hardware;
19

20                       (12) Installing grab bars in toilet stalls;

21                       (13) Rearranging toilet partitions to increase maneuvering space;
22
                         (14) Insulating lavatory pipes under sinks to prevent burns;
23
                         (15) Installing a raised toilet seat;
24
                         (16) Installing a full-length bathroom mirror;
25

26                       (17) Repositioning the paper towel dispenser in a bathroom;

27                       (18) Creating designated accessible parking spaces;
28

     Memrandum of Points and Authority                                                        5:16- cv-02893-EJD

     2
                  Case 5:16-cv-02893-EJD Document 106 Filed 10/29/18 Page 3 of 5




 1                       (19) Installing an accessible paper cup dispenser at an existing inaccessible water
 2                       fountain;
 3
                         (20) Removing high pile, low density carpeting; or
 4
                         (21) Installing vehicle hand controls.
 5
          III.       STANDING:
 6
                 As of October 27, 2018 the following architectural existed at Mundo’s Cafe:
 7
                                        No accessible route from the base of the ramp to the patio.
 8
                                        No accessible route connecting Mundo’s to the public sidewalk.
 9
                                        No 5% accessible interior dining.
10
                                        No 5% accessible interior dining.
11
                                        No accessible service counter.
12
                                        No accessible entrance door (lacks 10” “kick plate” on push side of
13
                                         door).
14
     Plaintiff has Article III Standing and therefore has a right to seek a court order requiring
15
     defendant to remove these architectural barriers.
16

17
                                                           Respectfully submitted,
18
     Dated: October 27, 2018                               THOMAS E. FRANKOVICH
19                                                         A PROFESSIONAL LAW CORPORATION
20

21                                                         By: /s/ Thomas E. Frankovich____
                                                                   Thomas E. Frankovich
22                                                         Attorney for Plaintiff BYRON CHAPMAN
23

24

25

26

27

28

     Memrandum of Points and Authority                                                           5:16- cv-02893-EJD

     3
                 Case 5:16-cv-02893-EJD Document 106 Filed 10/29/18 Page 4 of 5




 1   THOMAS E. FRANKOVICH (State Bar No. 074414)
     A Professional Law Corporation
 2
     1165 Hoff Way, #203
 3
     Orland, CA 95963
     Phone (415) 389-8600
 4
     Email: tfrankovich@disabilitieslaw.com

 5
     Attorneys for Plaintiff
     BYRON CHAPMAN, an individual
 6

 7
                                            UNITED STATES DISTRICT COURT
 8                                         NORTHERN DISTRICT OF CALIFORNIA
 9                                         )
     BYRON CHAPMAN
                                           ) CASE NO. 5:16-cv-02893-EJD
10                                         )
           Plaintiff,                      ) DECLARATION OF THOMAS E.
11                                         ) FRANKOVICH
     v.                                    )
12                                         )
13   MUNDO’S CAFE; NJ PROPERTIES, INC; )
                                           )
     FERNANDO MUNDO dba MUNDO’S            )
14   CAFÉ; and ELI MUNDO dba MUNDO’S       )
     CAFE                                  )
15                                         )
           Defendants.                     )
16                                         )
                                           )
17                                         )
18
     ______________________________________)

19
     I, THOMAS E. FRANKOVICH attorney of record declare the following:
20
               That I was informed by Plaintiff Byron Chapman that he was a guest at Mundo’s Café
21
     on October 27, 2018 and that the following architectural barriers still exist.
22
                                  No accessible route from the base of the ramp to the patio.
23
                                  No accessible route connecting Mundo’s to the public sidewalk.
24
                                  No 5% accessible interior dining.
25
                                  No 5% accessible interior dining.
26
                                  No accessible service counter.
27
                                  No accessible entrance door (lacks 10” “kick plate” on push side of door).
28

     Declaration of Thomas E. Frankovich                                  5:16- cv-02893-EJD

     1
                 Case 5:16-cv-02893-EJD Document 106 Filed 10/29/18 Page 5 of 5



                                             Respectfully submitted,
 1
     Dated: October 29, 2018                THOMAS E. FRANKOVICH
 2
                                             A PROFESSIONAL LAW CORPORATION
 3

 4
                                             By: /s/ Thomas E. Frankovich____
 5
                                                     Thomas E. Frankovich
 6                                           Attorney for Plaintiff BYRON CHAPMAN
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Declaration of Thomas E. Frankovich                    5:16- cv-02893-EJD

     2
